Citation Nr: 0805589	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  04-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
knee patellofemoral syndrome claimed as bilateral knee pain, 
for the time period prior to November 1, 2004.

2.  Entitlement to service connection for right knee 
patellofemoral syndrome claimed as bilateral knee pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In its April 2003 rating decision, the RO: (1) granted 
service connection for left knee patellofemoral syndrome 
claimed as bilateral knee pain (hereinafter referred to as 
left knee disability) and assigned an initial noncompensable 
(i.e., 0 percent) rating, effective December 30, 2002; and 
(2) denied service connection for right knee patellofemoral 
syndrome claimed as bilateral knee pain (hereinafter referred 
to as right knee disability).  The veteran has perfected an 
appeal as to the initial disability rating assigned for his 
left knee disability, as well as to the denial of service 
connection for his right knee disability.

The Board notes that, in a February 2004 rating decision, the 
RO proposed to sever service connection for the veteran's 
left knee disability.  Thereafter, in an August 2004 rating 
decision, the RO severed service connection for his left knee 
disability, effective November 1, 2004.  The veteran was 
subsequently advised of this severance and his appellate 
rights in an August 2004 letter, but he did not file an 
appeal to the August 2004 rating decision.  Therefore, the 
issue of severance of service connection for left knee 
disability is not currently on appeal.

Because the veteran had perfected his appeal for a 
compensable rating for his left knee disability prior to 
severance of service connection for that disability, he is 
entitled to appellate review of the issue up to the date of 
severance of the benefit (November 1, 2004), as reflected on 
the title page.

In July 2007, the Board remanded this case to the RO for 
further development.

In October 2007, the veteran submitted additional evidence in 
support of his appeal.  In January 2008, the veteran's 
representative, on the veteran's behalf, submitted a waiver 
of initial RO consideration for that additional evidence.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  For the time period prior to November 1, 2004, the record 
demonstrates that the veteran's left knee disability was 
manifested by tenderness and pain with range of motion, 
flexion ranging from 100 to 110 degrees, and occasional 
flare-ups.

2.  The veteran's right knee disability has not been shown by 
competent medical evidence to be causally related to his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 rating for the veteran's left knee 
disability for the time period prior to November 1, 2004, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2007).

2.  The veteran's right knee disability was not incurred in 
or aggravated by his active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in February 2003, prior to the 
initial adjudication of his service connection claims for 
left knee disability and right knee disability in the April 
2003 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter instructed 
the veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  This 
statement satisfied the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

After perfecting both issues currently on appeal, the veteran 
received Dingess notice as part of the August 2007 
Supplemental Statement of the Case.  In Dingess, the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven, which thereby 
renders section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Therefore, because the February 
2003 VCAA notice letter (which was issued to the veteran 
before the April 2003 rating decision, but was not reissued 
thereafter with regard to the higher initial rating claim for 
left knee disability) was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to both 
claims currently on appeal.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, VA examination reports, 
and statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to an initial compensable rating for left knee 
disability, for the time period prior to November 1, 2004.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).

Prior to November 1, 2004, the veteran's left knee 
disability, characterized as patellofemoral syndrome of the 
left knee, is currently rated by analogy under Diagnostic 
Code 5258.  See 38 C.F.R. § 4.27 (2007).  However, the Board 
observes that the medical evidence on file during that time 
reflects objective findings and subjective complaints of the 
left knee arthritic changes with tenderness and painful 
motion that have been identified as among the manifestations 
related to the veteran's (then) service connected left knee 
disability.  In light the relevant medical evidence of 
record, the Board finds that the veteran's (then) service 
connected left knee disability more closely defines the 
criteria of Diagnostic Code 5003/5010, as contemplated by 
limitation of the left knee joint under Diagnostic Codes 5260 
and 5261; rather than the criteria contemplated by Diagnostic 
Code 5258.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (One 
diagnostic code may be more appropriate than another based on 
such facts as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology; any 
change in diagnostic code must be specifically explained).  
See also 38 C.F.R. §§ 4.20, 4.21, 4.27.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  In Hicks v. Brown, 8 Vet. App. 417, 419- 421 
(1995), the Court pointed out that Diagnostic Code 5003 is to 
be read in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59 
in arriving at a minimum 10 percent disability evaluation 
when degenerative changes are shown on x-ray and painful 
motion is evidenced.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is in order.  A 
20 percent rating is appropriate when flexion is limited to 
30 degrees. A 30 percent rating is warranted when flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
appropriate.  A 20 percent rating is in order where extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
in the case of extension limited to 20 degrees.  A 40 percent 
evaluation is in order for extension limited to 30 degrees.  
A 50 percent evaluation contemplates extension limited to 45 
degrees.  

The record evidence for period prior to November 1, 2004, 
includes an April 2003 VA medical examination report.  This 
report indicates that the veteran related that his left knee 
hurt all day, every day, and it swelled, locked, buckled, 
popped, and grinded.  He wore a brace, took pain medication, 
and used a cane intermittently for his left knee.  Upon 
examination, the veteran walked with a limp, and his left 
knee manifested tenderness and pain on range of motion.  
There was no crepitus and no tendon popping.  He had 5/5 
motor strength with lots of encouragement with flexion and 
extension.  He also had 2+ deep tendon reflexes and flexion 
in his left knee of 100 degrees, with no diminution upon 
repetition.  The examiner diagnosed the veteran with left 
knee patellofemoral pain syndrome.

A follow-up April 2003 x-ray of the veteran's left knee was 
unremarkable.  The x-ray showed no evidence of acute or 
chronic bony abnormality.  The joint spaces were well-
preserved, there was no evidence of joint effusion, and soft 
tissues were normal.

A June 2003 MRI confirmed osteochondral defects in both the 
lateral and medial femoral condyles of the left knee.

At his January 2004 VA medical examination, the veteran 
reported that his left knee hurt every day, but not all day, 
and it swelled, locked, buckled, popped, and grinded.  He 
wore a brace, took pain medication, and used a cane 
intermittently for his left knee.  The veteran reported 
stiffness with immobility and that his left knee flared up 
about twice a month for one to two days, with no additional 
activity restrictions.  Upon examination, the veteran walked 
with a limp, and his left knee manifested tenderness and pain 
on range of motion.  There was no crepitus, tendon popping, 
or instability.  He had 5/5 motor strength of flexion and 
extension.  He also had 2+ deep tendon reflexes and flexion 
in his left knee of 110 degrees, with no diminution with 
repetitive testing.  There was also no effusion.  The 
examiner diagnosed the veteran with patellofemoral pain 
syndrome in the left knee.

Letters dated in September 2004 and October 2004 from the 
veteran's private physician (Dr. R.E.M.) noted that the 
veteran had known arthritic changes in his knees and that his 
knees locked up and gave out depending on the veteran's level 
of activity.  The letters also stated that examination of the 
veteran's knees revealed crepitus with patellofemoral motion, 
as well as varus deformity, but no gross medial joint space 
narrowing was present.

In reviewing this case, none of the medical evidence dated 
prior to November 1, 2004, indicates that the veteran had 
compensable limitation of left knee motion, so as to warrant 
a 10 percent rating under either Diagnostic Code 5260 or 
5261.  Rather, these clinical findings show that the veteran 
demonstrated range of motion of the left knee from 0 to 100 
degrees in April 2003, and from 0 to 110 degrees in January 
2004.  Limitation of flexion is shown with pain and 
tenderness at the 100 to 110 degree angle and pain is shown 
objectively with active range of motion.  And while the 
limitation of the veteran's left knee flexion is not to a 
degree to warrant a compensable evaluation under the 
applicable diagnostic code, the veteran in this case does 
have confirmed osteochondral defects of the left knee as well 
some indication of arthritic changes, and limitation of 
flexion, which is objectively confirmed by findings of 
painful motion, as was discussed earlier in the analysis.  
Thus, resolving all reasonable doubt in favor the veteran, 
the Board determines the evidence of record supports the 
assignment of a 10 percent rating for the left knee 
disability under Diagnostic Code 5003.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Hicks and Litchenfels, both supra.

As the foregoing evidence does not reflect limitation of left 
knee motion to a degree to warrant a 20 percent rating under 
Diagnostic Code 5260 or 5261, or left knee impairment showing 
favorable or unfavorable ankylosis (Diagnostic Code 5256), 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), dislocation of the semilunar cartilage (Diagnostic 
Code 5258), or malunion of the tibia and fibula with knee or 
ankle disability (Diagnostic Code), the Board finds that the 
veteran does not meet the criteria for a disability rating in 
excess of 10 percent for the left knee disability prior to 
November 1, 2004.

Entitlement to service connection for right knee disability.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For certain chronic disorders, per se, including arthritis, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  However, this presumption is rebuttable by probative 
evidence to the contrary.

Analysis

With respect to Hickson element (1), there is competent 
medical evidence that a right knee disability currently 
exists.  During an April 2003 VA medical examination, the 
examiner's impression was that the veteran suffered from 
patellofemoral pain syndrome in his right knee.  A June 2003 
MRI of the veteran's right knee confirmed osteochondral 
defects in the patella as well as the anterior aspect of the 
medial and lateral femoral condyles near the 
intertrochanteric region.  In a September 2004 letter, the 
veteran's private physician (Dr. R.E.M.) reported that a knee 
examination revealed bilateral crepitus with patellofemoral 
motion, worse in the veteran's right knee than in his left.  
In an October 2004 letter, Dr. R.E.M. noted that the veteran 
had some known arthritic changes in his knees.  Finally, a 
June 2007 x-ray report of both knees by Dr. R.E.M. revealed 
mild arthritis.  Hickson element (1) has therefore been 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, service medical records 
are negative for any patellofemoral pain syndrome or 
arthritis in the veteran's right knee.  In a February 2002 VA 
treatment record, the veteran complained of right knee pain, 
which he had reportedly suffered from for approximately three 
years.  Based on this evidence, and having no other medical 
reports to dispute such evidence, the record reflects that a 
right knee disability was initially manifested no earlier 
than 1999 (approximately 30 years after the veteran left 
active military service).  Because the medical evidence does 
not demonstrate that arthritis of the veteran's right knee 
was present until decades after service, the statutory 
presumption pertaining to service connection for arthritis 
does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).

With respect to in-service injury, the Board notes a 
discrepancy in the veteran's service medical records.  On his 
separation examination report in February 1969, the following 
is noted: "R[ight] Knee shrapnel wound - removed metal - 
Hosp[ital] 1 month - VN [Vietnam] Feb 1968."  This exact 
injury is documented in all of the other service medical 
records as being a left knee injury, not a right knee injury.  
Therefore, the Board agrees with the RO (as noted in the 
April 2003 rating decision and the April 2004 statement of 
the case) that the February 1969 separation examination 
report contained a scrivener's error, and that the left knee 
should have been referenced rather than the right knee in 
that examination report.

On his VA Form 9 (dated May 2004), the veteran claims that 
both of his knees received shrapnel injuries (with the left 
knee more severely injured than the right knee), and thus he 
believes that his service medical records were documented 
incorrectly.  In response, the Board notes that the Court has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, military personnel are entitled to the benefit 
of this presumption.  Id.  In this case, the veteran has not 
presented any clear evidence to rebut the presumption of 
regularity.  The service medical records show that the 
veteran was not seen for any right knee injuries during 
service, taking into account the aforementioned scrivener's 
error on the February 1969 separation examination report.  VA 
is not required to "prove" that the service medical records 
are incorrect; as a matter of law, it is the veteran who must 
rebut the presumption of regularity.  He has not done so.  It 
is, therefore, presumed that the service medical records are 
accurate and that the veteran was not seen for any right knee 
injury in service.

In essence, the veteran's case rests on his own statements 
that he sustained a right knee injury in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the veteran is 
contending that he sustained a right knee injury in service, 
his recent statements are outweighed by the utterly negative 
service medical records (taking into account the 
aforementioned scrivener's error on the February 1969 
separation examination report).  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran long 
after the fact].  The Board finds, therefore, that the 
preponderance of the probative evidence shows that the onset 
of the veteran's right knee disability did not occur during 
service.  Therefore, Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, there is 
no competent medical opinion of record linking the veteran's 
right knee disability to his military service.  It is clear 
that, in the absence of any disease or injury in service, a 
medical nexus opinion would be an impossibility.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Also, as 
discussed above, the veteran himself is not competent to 
provide an opinion on medical matters such as the etiology of 
diseases.  See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  
His statements are not, therefore, probative of a nexus 
between his right knee disability and his military service.  
See also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for right 
knee disability.  The benefit sought on appeal is accordingly 
denied, as there is no reasonable doubt concerning this claim 
to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).






ORDER

1.  Entitlement to an initial 10 percent rating for left knee 
patellofemoral syndrome claimed as bilateral knee pain, for 
the time period prior to November 1, 2004, is granted, 
subject to the provisions governing the award of monetary 
benefits.

2.  Entitlement to service connection for right knee 
patellofemoral syndrome claimed as bilateral knee pain is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


